Title: Formation and Disposition of a Regiment of Infantry, [December 1799–March 1800]
From: Hamilton, Alexander
To: 


[December, 1799–March, 1800]
In conformity with the establishment by law and until a definitive arrangement shall be prescribed by authority of the President of the UStates the following formation and disposition of a Regiment of Infantry are to be observed.
A Regiment will consist of Batalions Divisions Companies Platoons sections and squads. A Batalion is composed of five Companies. A division will comprehend two Companies. Each company will be divided into two platoons each platoon into two sections each section into two squads. A batalion will consequently consist of two divisions and a flank company & as often as the two flank companies shall be united they will form a division.
When the companies shall be completed to the war establishment each will be formed upon three ranks. On the present establishment each will be formed upon two ranks in order that it may occupy in each case the same extent.
Each Company shall be numbered in the Regiments from one to Ten according to the relative rank of the several Captains and shall be thus distributed. The Batalion on the right shall consist of the first third fifth seventh and Ninth Companies—That on the left of the 2. 4. 6. 8th and tenth Companies. The station of each company will be from right to left, in the former No. 1. 3. 7 5. 9—in the latter No. 4, 8, 6, 10, 2. Number one and two will represent the flank companies which it is expected will hereafter consist of select persons.
The third and seventh companies will form a division to be called First Division, the fifth and ninth another to be called Second Division the fourth and Eighth another to be called Third Division. The sixth and tenth another to be called Fourth Division. When the two flank companies form a division it will be called “Flank Division.” In forming it the Company No. 2 will place itself on the left of No. 1.
The Platoons shall be numbered from right to left in succession 1 to 2 and shall be denominated in the same order First Platoon Second Platoon etc. The sections of each Platoon shall be denominated right and left, and when necessary shall be distinguished by the addition of the Number of the platoon as “Right Section of the first Platoon” “Left section of the second Platoon” &c.
In the order of battle the Officers and Non Commissioned Officers shall be stationed as follows. Each captain shall be at the right of the right platoon of his Company covered by a serjeant. The first Lieutenant on the right of the left platoon of his company covered also by a serjeant the second Lieutenant four paces behind the Center of the Company to be denominated a “rear-officer”—the first serjeant two paces behind the left of the right platoon, the second serjeant two paces behind the left of the left Platoon. The corporals on the flanks of the two platoons in the front rank. The second Lieutenant of the company which is on the left of each batalion shall be on the left of that company covered by the Second serjeant.
The Colonel shall be at Twenty Eight paces behind the line of “rear officers” and opposite the center of the Interval between the two batalions. The First Major at twenty paces behind the same line of rear officers and opposite the center of the “batalion of the right” in a line with the standard of that batalion. The second Major in a similar position relatively to the “batalion of the left.” The Adjutant sixteen paces in front of the Colonel. The serjeant Major of each batalion Twelve paces in front of his Major. The Pay Master and Quarter are understood to be detached on other duties. They may however in special cases at the discretion of the Colonel be employed in the service of the line when he will assign them their stations.
In the formation for reviews of parade The Colonel will be Twenty paces in advance of the center of his Regiment counting from the front rank—Each Major fourteen paces in advance of the Center of his batalion, counting in like manner in a line with its colours. If the Regiment shall form only one batalion, The Colonel will preserve the same relative station and the Majors the same distance but opposite the right and left of the batalion.
